DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 4/20/2021.
Claims 2, 12 and 21 have been cancelled. Claims 22-24 have been added. Claims 1, 3-11, 13-18, 20 and 22-24 are pending.

Response to Arguments
Applicant’s arguments and amendments filed 4/20/2021 have been fully considered but they are moot in light of the new grounds of rejection presented below and necessitated by the amendments.
Firstly, although Applicant suggests that the amendments to the independent claims are based on now rejected claims 2 and 12, there appears to be no similarity to the claim language of the cancelled claims to the language now included in claims 1 and 11. The language of “sub units” in these claims raise issues that are addressed below in a 35 USC 112 rejection.
Secondly, while Applicant argues that the references fail to teach the language of claims 1 and 11, the arguments are not fully responsive since no actual explanation is provided as to how the claims are distinguishable from the references. The new grounds of rejection below explain how the Examiner believes the claims are met by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims have been amended to recite a “MAC PDU includes a plurality of consecutive MAC sub units”. Firstly, the language of sub units is not consistent with the specification as filed. Secondly, it is unclear what the sub units refer to. From applicant’s drawings, for example figures 7 and 11, a PDU is comprised of a MAC header, MAC SDUs, MAC CEs, padding, and their corresponding sub-headers. Does the sub units refer to each of the fields of the PDU independently? Do they refer to a combination of a sub-header and a SDUs or sub-header and MAC CEs, respectively? For purposes of the present rejection the claims are interpreted based on the figures, which describe de known format of a MAC PDU.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13-18, 20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Patent Application Publication 2018/0146398; hereinafter Kim).
Claims 1 and 11 Kim discloses a method for transmitting, and a transmitting device, for transmitting a data unit in a wireless communication system, the method comprising:
a radio frequency (RF) transceiver unit (fig. 8S, RF-processor 8s-10); and
a processor (fig. 8S, controller 8s-40); and
a memory storing at least one program (fig. 8S, memory 8s-30), that causes the processor to perform operations comprising:
generating, a medium access control (MAC) protocol data unit (PDU) (paragraph 0226; configuration and transmission of MAC PDU); and
transmitting, via the RF transceiver, the MAC PDU (paragraph 0226; configuration and transmission of MAC PDU),
wherein the MAC PDU includes a plurality of consecutive MAC sub units, wherein the plurality of consecutive MAC sub units includes i) zero or more consecutive MAC sub units, each consisting of a MAC subheader for a MAC service data unit (SDU) and the MAC SDU (see figure 1EA-1EC, for example; wherein the PDU format includessub-headers for SDUs and SDUs), ii) zero or more consecutive MAC sub units, (see figure 1EA-1EC, for example; wherein the format of the PDU comprises sub-headers for CEs and CEs), and iii) zero or one MAC sub unit consisting a MAC subheader for padding and the padding (see figure 1EA-1EC, for example; wherein the PDU format comprises sub-header for padding and the padding), and
wherein the MAC PDU includes a MAC CE start indicator regarding where a MAC sub unit containing a first MAC CE among the plurality of consecutive MAC sub units starts in the MAC PDU (table 1, table 2, table 3, table 5, for example; wherein the PDU comprises an L value which is an indicator of the length of the MAC CE, which is compatible with the definition for the start indicator provided in Applicant’s specification).
Regarding claims 3 and 13 Kim discloses the method according to claim 1 and the transmitting device according to claim 11, wherein the MAC PDU includes zero or more MAC SDUs and zero or more MAC CEs (fig. 1EA-1EC; wherein the PDU comprises at least an SDU and at least a CE, also includes padding).
Regarding claims 4 and 14 Kim discloses the method according to claim 3 and the transmitting device according to claim 13, wherein the MAC CE start indicator indicates a sum of a total length of the MAC CEs included in the MAC PDU and a total length of respective MAC subheaders for the MAC CEs included in the MAC PDU (paragraphs 0228-0229, 0231, 0235-0236, 0240, for example, wherein the L value indicates a total length of the MAC CEs and the subheaders).
Regarding claims 5 and 15 Kim discloses the method according to claim 3 and the transmitting device according to claim 13, wherein the MAC CE start indicator (paragraphs 0228-0229, 0231, 0235-0236, 0240, for example, wherein the L value indicates a total length of the MAC CEs, padding, and the subheaders).
Regarding claims 6 and 16 Kim discloses the method according to claim 3 and the transmitting device according to claim 13, wherein the MAC CE start indicator indicates a sum of a total length of the MAC SDUs included in the MAC PDU and a total length of respective MAC subheaders for the MAC SDUs included in the MAC PDU (paragraphs 0230-0244; wherein the receiving side determines the sum total of length for each SDU and CE and padding provided in the subheaders and subtracting from the total transport block size of the PDU).
Regarding claims 7 and 17 Kim discloses the method according to claim 3 and the transmitting device according to claim 13, wherein the MAC CE start indicator indicates a sum of a total length of the MAC SDUs included in the MAC PDU, a total length of respective MAC subheaders for the MAC SDUs included in the MAC PDU, a length of padding bits included in the MAC PDU, and a length of a MAC subheader for the padding bits included in the MAC PDU (paragraphs 0230-0246; wherein the receiving side determines the sum total of length for each SDU and CE and padding provided in the subheaders and subtracting from the total transport block size of the PDU).
Regarding claims 8 and 18 Kim discloses the method according to claim 3 and the transmitting device according to claim 13, wherein the zero or more MAC SDUs are placed before the zero or more MAC CEs in the MAC PDU (paragraphs 0237-0244, among others; wherein the SDUs part is located before the CEs portion).
Regarding claims 9 and 23 Kim discloses the method according to claim 1 and the transmitting device according to claim 11, wherein the MAC CE start indicator is placed in a beginning of the MAC PDU (paragraphs 0230-0244; wherein the location of the length indicator can vary according to format).
Regarding claims 10 and 20 Kim discloses the method according to claim 1 and the transmitting device according to claim 11, wherein the MAC PDU includes no MAC subheader for the MAC CE start indicator (paragraphs 0230-0246; wherein the indicator is provided as part of the subheaders, thus not comprising a subheader for the indicator alone).
Regarding claims 22 and 24 Kim discloses the method according to claim 1 and the transmitting device according to claim 11, wherein the MAC CE start indicator is placed in an end of the MAC PDU (paragraphs 0230-0244; wherein the location of the length indicator can vary according to format).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2019/0052736 to Turtinen et al. – that teaches of structuring a protocol data unit to include at least one special field in a header part of the protocol data 
USPGPUB 2018/0103395 to Gholmieh et al. – that discloses generating and/or formatting of a Media Access Control (MAC) layer Packet Data Unit (PDU) for communication in a wireless communications system (e.g., 5G or New Radio (NR)).
USPGPUB 2019/0230667 to Loehr et al. – which discloses a data transmitting node that is provided for transmitting data over a wireless channel to a data receiving node in a communication system, comprises: second-layer processing circuitry for receiving, from a third layer, at least one second-layer service data unit, SDU, to be mapped onto a resource allocated for data transmission, and for generating a second-layer protocol data unit, PDU, including said at least one second-layer SDU and at least one second-layer control element, the at least one second-layer control element placed after any of the at least one second-layer SDU, first-layer processing circuitry for receiving the second-layer PDU generated by the second-layer processing circuitry and mapping the second-layer PDU onto the resource allocated for data transmission.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466





/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466